Per Curiam.
Defendant, Albert White, was charged in a two-count information with possession1 and sale2 of marijuana. He was found guilty by a jury on both counts.
Defendant raises two issues, both of which are based on the following portion of the prosecutor’s cross-examination of the defendant:

“By Mr. Hayes:

“Q. Mr. White, were you ever arrested and convicted of larceny from a building?
“A. Once.
“Q. In Wayne, Michigan?
“A. Yes.
“Q. In 1963?
“A. I can’t recall 1963, but it was when I was 16.
“Q. I see.
“Mr. Kratchman (counsel for defendant): Your Honor, I will object to anything other than — anything that is not an adult felony, and not including juvenile proceedings of any kind.
“Mr. Hayes: I have no record of it being a juvenile proceedings, your Honor.”
Subsequently, when defendant was asked by defense counsel whether the larceny charge resulted in a conviction, he replied that he had heard nothing about the case since the time of the arrest.
Defendant claims that it was error to allow in any testimony concerning the larceny, because: (1) evidence of a prior arrest which did not result in a *99conviction cannot be used for impeachment purposes and (2) in any event, the larceny charge was part of defendant’s juvenile record and protected from disclosure under MCLA § 712A.23 (Stat Ann 1962 Rev § 27.3178 [598.23]). These contentions are without merit in view of defendant’s police record which indicates: (1) the arrest for larceny did, in fact, result in a conviction (plea of guilty), albeit sentence was still being held in abeyance at the time of this trial and (2) defendant was almost 18 years old at the time and was charged as an adult.
Affirmed.

 MCLA § 335.153 (Stat Ann 1957 Rev § 18.1123).


 MCLA § 335.152 (Stat Ann 1957 Rev § 18.1122).